 1   RILEY A. CLAYTON
     Nevada Bar No. 005260
 2
               HALL JAFFE & CLAYTON, LLP
 3                    7425 PEAK DR.
                 LAS VEGAS, NEVADA 89128
 4                     (702) 316-4111
                     FAX (702)316-4114
 5
     Attorney for Defendant,
 6   LP Insurance Services and Diana Decker

 7                                       UNITED STATES DISTRICT COURT

 8                                            DISTRICT OF NEVADA

 9    GABOR VICZKO, INDIVIDUALLY AND AS
      TRUSTEE OF THE LETOSKETI TRUST,                         CASE NO.:      2:19-cv-1018-RFB-CWH
10    BALAZS LEVAY,
11                    Plaintiff,                              STIPULATION AND ORDER TO EXTEND
                                                              TIME TO FILE OPPOSITION TO
12    vs.                                                     DEFENDANTS’ MOTION TO DISMISS AND
                                                              PLAINTIFFS’ MOTION TO REMAND
13    AM TRUST FINANCIAL, SECURITY
      NATIONAL INSURANCE CO., L/P                             (First Request)
14    INSURANCE SERVICES, INC., DIANA
      DECKER, AND DOES I - V, AND ROE
15    CORPORATIONS I - V, INCLUSIVE,
                 Defendants.
16

17

18          Defendants, L/P Insurance Services, Inc., Diana Decker, Am Trust Financial and Security National
19   Insurance and Plaintiffs, Gabor Vickzo, individually and as trustee of the Letosketi Trust, and Balas
20   Levay, by and through their respective attorneys of record, hereby stipulate that the deadline for
21   Plaintiffs to file their Opposition to Defendants’ Motion to Dismiss, filed on July 5, 2019 as ECF No. 8,
22   currently due on July 19, 2019, is to be extended for two weeks, until August 2, 2019.
23          It is further stipulated that the deadline for Defendants to file their Opposition to Plaintiffs’
24   Motion to Remand, filed on July 15, 2019 as ECF No. 10, currently due on July 29, 2019, is to be
25   extended for two weeks, until August 12, 2019.
26          Pursuant to LR 6-1, this extension is the first extension requested. It is being requested as
27   additional time is needed to explore settlement of the entire matter and, if that is unsuccessful, resolving
28   the Motion to Dismiss by allowing the filing of an Amended Complaint to make more specific
 1   allegations as required by the Federal Court system which differs from the State Court system where the

 2   Complaint was originally filed. In addition, Defendants’ counsel is scheduled to conduct depositions

 3   outside the State of Nevada, including out of the country, over the next two weeks. This stipulation is

 4   entered into in good faith and not for purposes of delay.

 5         DATED this 19th day of July, 2019.

 6    By: /s/ Riley A. Clayton                                By: /s/ Thomas Christensen
 7    HALL JAFFE & CLAYTON, LLP                               CHRISTENSEN LAW OFFICES, LLC
      Riley A. Clayton, Esq.                                  Thomas Christensen, Esq.
 8    Nevada Bar No. 005260                                   Nevada Bar No. 002326
      7425 Peak Drive                                         1000 S. Valley View Blvd.
 9    Las Vegas, Nevada 89128                                 Las Vegas, NV 89107
      Attorneys for Defendants, L/P Insurance                 Attorneys for Plaintiffs
10    Services, Inc. and Diana Decker
11    By: /s/ Sheri M. Thome
12    WILSON, ELSER, MOSKOWITZ, EDELMAN
      & DICKER, LLP
13    Sheri M. Thome, Esq.
      Nevada Bar No. 008657
14    300 S. 4th St., 11th Floor
      Las Vegas, NV 89101
15    Attorneys for Defendants, AmTrust Financial
      Services, Inc. and Security National Insurance
16    Company
17                                                    ORDER
18                                                 IT IS SO ORDERED.
19
                                                              29th day of July, 2017.
                                                   DATED this ____              2019.
20
                                                ________________________________
21                                              RICHARD    F. BOULWARE, II
                                                  ________________________________
22                                              UNITED STATESDISTRICT
                                                  UNITED  STATES  DISTRICT JUDGE
                                                                             JUDGE
23                                              DATED this

24

25

26

27

28
                                                          2
